Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tung, Loren H. on 3/25/21.

The application has been amended as follows:
1.	(Currently Amended):  An image sound device comprising:
a housing comprising a top end portion that comprises an opening, and a space inside the housing;
a display comprising a display area for displaying video contents;
a speaker;
a lifter comprising:
a supporting plate supporting the display;
a first link rotatably disposed at one end of the supporting plate;
a second link rotatably disposed at another end of the supporting plate and intersecting with the first link; and

a third link rotatably connected to the one end of the first link;
a fourth link configured to be parallel to the third link and rotatably connected to the one end of the second link;
a pinion disposed between the third link and the fourth link and configured to move the third link and the fourth link in directions opposite to each other;
a first gear and a second gear disposed between the third link and the fourth link, and configured to stabilize movement of the third link and the fourth link; 
a motor configured to rotate the pinion; 
a motor controller configured to control the lifter to move the display to be positioned at two or more positions; and
a controller configured to control the display to display an image on the display area and output sound,
wherein one of the two or more positions comprises:

a second position at which a first portion of the display area is exposed from the top end portion of the housing and displays an image; and
a third position at which the display is moved upward out of the housing through the opening of the top end portion of the housing and stops such that a partial portion of the display area of the display is maintained in a vertically standing position outside the housing and displays an image, wherein the partial portion of the display area has a size less than a size of the first portion of the display area, and
wherein the controller is configured to:
output only audio content through the speaker without displaying an image in a state in which the display area of the display is disposed in the first position; and
output information relating to the audio content on the partial portion of the display area of the display when the display area of the display is in the third position.
2.	(Original):  The image sound device of claim 1, wherein the driver further comprises:
a pair of first guide pins disposed at both ends of the third link;

a first support member disposed parallel to the third link and disposed with a first guide groove into which the pair of first guide pins are inserted; and
a second support member disposed parallel to the fourth link and disposed with a second guide groove into which the pair of second guide pins are inserted.

3.	(Original):  The image sound device of claim 2, wherein two first guide pins included in the pair of first guide pins are disposed in the third link at different heights from each other, and
two second guide pins included in the pair of second guide pins are disposed in the fourth link at different heights from each other.

4.	(Original):  The image sound device of claim 1, wherein the lifter further comprises:
a pair of guides extending from both ends of the supporting plate; and
a pair of guide receiving portions disposed in both inner side walls of the housing and configured to receive the pair of guides and guide a vertical movement of the pair of guides.


the pair of guide receiving portions are disposed in two elongated grooves to receive the two parallel protrusions.

6.	(Original):  The image sound device of claim 1, wherein the lifter further comprises at least one damper configured to absorb an impact when the display is lowered.

7.	(Original):  The image sound device of claim 6, wherein the at least one damper comprises two dampers vertically disposed on a bottom surface of the housing.

8.	(Original):  The image sound device of claim 6, wherein the at least one damper comprises a support damper disposed between the first link and the third link or between the second link and the fourth link.

9.	(Original):  The image sound device of claim 1, wherein the lifter further comprises a position detector configured to detect a position of the supporting plate. 

10.	(Canceled)

11.	(Original):  The image sound device of claim 1, wherein at least one of a front surface and a rear surface of the housing comprises a plurality of through holes.

12.	(Previously Presented):  The image sound device of claim 11, wherein the speaker is disposed inside the housing.


Allowable Subject Matter
Claims 1-9, 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: one of the two or more positions comprises: a first position at which the display area is not exposed from the top end portion of the housing; a second position at which a first portion of the display area is exposed from the top end portion of the housing and displays an image; and a third position at which the display is moved upward out of the housing through the opening of the top end portion of the housing and stops such that a partial portion of the display area of the display is maintained in a vertically standing position outside the housing and displays an image, wherein the partial portion of the display area has a size less than a size of the first portion of the display area, and wherein the controller is configured to: output only audio content through the speaker without displaying an image in a state in which the display area of the display is disposed in the first position; and output information relating to the audio content on the partial portion of the display area of the display when the display area of the display is in the third position, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Yu (US: 20150215692 ) in view of RYU (US 20070035671) and Myers (US 6431319), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /JERRY WU/ Primary Examiner, Art Unit 2841